DETAILED ACTION
1.	This Final Office Action is in response to Applicant’s Amendments filed 7/15/2022. Claims 7-12 are currently pending and claims 1-6 were cancelled. The earliest effective filing date of the present application is 8/17/2018.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections -35 USC §101
4.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 7-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1
Claims 7-12 are directed to a system (machine). Thus, all claims fall within one of the four statutory categories as required by Step 1.


Regarding Step 2A [prong 1]
Claims 7-12 are directed toward the judicial exception of an abstract idea. 
Regarding independent claim 7 (Similarly claims 8-12), the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 7. An offline payment system in which a vault server (VS) pays with money of an uniform resource locator (URL) vault corresponding to a vault URL by confirming a user by using the vault URL of a URL medium and a vault uniform resource locator password (URL PWD) of the user and/or a terminal device (TD)'s TD information after receiving a payment request of a uniform resource locator point of sale (URL POS) that has received the vault URL, the offline payment system comprising:
the URL medium that stores the vault URL and deliver the vault URL to the URL POS or the TD;
the URL POS that receives the payment request including order details from the user, receives the vault URL from the URL medium, delivers the payment request and URL POS information to the VS corresponding to the vault URL, and delivers a payment result of the VS to the user;
the TD that connects to the VS in response to the vault URL received from the URL medium, or delivers the TD information to the VS, and communicates a vault site with the VS or the user, delivers the vault URL PWD received from the user to the VS, delivers the VS's a vault URL PWD check result and the order details to the user, delivers an order confirmation received from the user to the VS, and delivers the payment result received from the VS to the user;
the VS that connects to the URL POS in response to the vault URL, receives the payment request and/or the URL POS information from the URL POS, connects to the TD in response to the vault URL, communicates the vault site and/or the TD information with the TD, receives the vault URL PWD from the TD, decides the vault URL PWD check result by using the vault URL and the vault URL PWD and/or the TD information, delivers the vault URL PWD check result and the order details to the TD, receives the order confirmation from the TD, delivers a payment command to the URL vault, receive a payment command result from the URL vault, and delivers the payment result corresponding to the payment command result to the URL POS or the TD;
the URL vault that receives the payment command from the VS, delivers the money to a collection account corresponding to the URL POS information, and delivers the payment command result to the VS; and
the collection account that collects the money.
The Applicant's Specification titled "Payment and Charging System Using A Medium and Internet Sites" emphasizes the business need for data analysis, "(Comparison of an RF card and a URL medium) a) The RF card stores money internally, but the URL medium stores it externally. b) The RF card has no secret information, but the URL medium has secret information (vault URL-PWD). c) If the RF card is lost, the balance of the RF card is not preserved, but if the URL medium is lost, the balance of the URL medium is preserved. d) In the case of RF card, it is difficult to apply other than face- to-face transactions, but the URL medium can be applied to various transactions. e) For a transaction through an RF card, the RF card must be issued for each store, but for a transaction through a URL medium, the transaction can be made in many stores through one URL medium." (Spec. [0094]) and further emphasize the business problem for "The described technology can also provide a simpler and more economical payment means or charging means applicable to various transactions." (Spec. [0031]) and furthering the business solution for a business problem “For URL medium payments, the commission is cheap or there is no commission:” (Spec. [0382]). Thus, data analytics to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claims 7-12 are directed to the abstract idea of processing a payment, which is considered certain methods of organizing human activity because the bolded claim limitations pertain to (i) commercial or legal interactions. See MPEP §2106.04(a)(2)(II).
Applicant's claims as recited above provide a business solution of processing a payment. Applicant's claimed invention pertains to commercial/legal interactions because the limitations recites for example receiving payment request, delivers payment request, and collects the money, which pertain to "advertising, marketing or sales activities or behaviors and business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).


Regarding Step 2A [prong 2]
Claims 7-12 fail to integrate the abstract idea into a practical application. Independent claim 1 (similarly claims 8-12) include the following additional elements which do not amount to a practical application:
Claim 7. An offline payment system in which a vault server (VS) pays with money of an uniform resource locator (URL) vault corresponding to a vault URL by confirming a user by using the vault URL of a URL medium and a vault uniform resource locator password (URL PWD) of the user and/or a terminal device (TD)'s TD information after receiving a payment request of a uniform resource locator point of sale (URL POS) that has received the vault URL, the offline payment system comprising:
the URL medium that stores the vault URL and deliver the vault URL to the URL POS or the TD;
the URL POS that receives the payment request including order details from the user, receives the vault URL from the URL medium, delivers the payment request and URL POS information to the VS corresponding to the vault URL, and delivers a payment result of the VS to the user;
the TD that connects to the VS in response to the vault URL received from the URL medium, or delivers the TD information to the VS, and communicates a vault site with the VS or the user, delivers the vault URL PWD received from the user to the VS, delivers the VS's a vault URL PWD check result and the order details to the user, delivers an order confirmation received from the user to the VS, and delivers the payment result received from the VS to the user;
the VS that connects to the URL POS in response to the vault URL, receives the payment request and/or the URL POS information from the URL POS, connects to the TD in response to the vault URL, communicates the vault site and/or the TD information with the TD, receives the vault URL PWD from the TD, decides the vault URL PWD check result by using the vault URL and the vault URL PWD and/or the TD information, delivers the vault URL PWD check result and the order details to the TD, receives the order confirmation from the TD, delivers a payment command to the URL vault, receive a payment command result from the URL vault, and delivers the payment result corresponding to the payment command result to the URL POS or the TD;
the URL vault that receives the payment command from the VS, delivers the money to a collection account corresponding to the URL POS information, and delivers the payment command result to the VS; and
the collection account that collects the money.
The bolded limitations recited above in independent claim 1 (Similarly claims 8-12 also including SS, URL medium-B, and URL medium-S.) pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of a VS, TD, URL medium, URL POS, SS, URL medium-B, and URL medium-S which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, "(Definition and type of a medium) A medium is owned by the user and stores information or means necessary for payment or charging. The RF card, URL-NFC-CC and App&SP are mediums. " (Spec. [0063]). Nothing in the Specification describes the specific operations recited in claims 7-12 as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for receiving payment request, delivers payment request, and collects the money and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly, the current invention processes payments on a computer. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.


Regarding Step 2B
Claims 7-12 do not amount to significantly more than the abstract idea. Independent claims 7 (similarly claims 8-12) include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
Claim 7. An offline payment system in which a vault server (VS) pays with money of an uniform resource locator (URL) vault corresponding to a vault URL by confirming a user by using the vault URL of a URL medium and a vault uniform resource locator password (URL PWD) of the user and/or a terminal device (TD)'s TD information after receiving a payment request of a uniform resource locator point of sale (URL POS) that has received the vault URL, the offline payment system comprising:
the URL medium that stores the vault URL and deliver the vault URL to the URL POS or the TD;
the URL POS that receives the payment request including order details from the user, receives the vault URL from the URL medium, delivers the payment request and URL POS information to the VS corresponding to the vault URL, and delivers a payment result of the VS to the user;
the TD that connects to the VS in response to the vault URL received from the URL medium, or delivers the TD information to the VS, and communicates a vault site with the VS or the user, delivers the vault URL PWD received from the user to the VS, delivers the VS's a vault URL PWD check result and the order details to the user, delivers an order confirmation received from the user to the VS, and delivers the payment result received from the VS to the user;
the VS that connects to the URL POS in response to the vault URL, receives the payment request and/or the URL POS information from the URL POS, connects to the TD in response to the vault URL, communicates the vault site and/or the TD information with the TD, receives the vault URL PWD from the TD, decides the vault URL PWD check result by using the vault URL and the vault URL PWD and/or the TD information, delivers the vault URL PWD check result and the order details to the TD, receives the order confirmation from the TD, delivers a payment command to the URL vault, receive a payment command result from the URL vault, and delivers the payment result corresponding to the payment command result to the URL POS or the TD;
the URL vault that receives the payment command from the VS, delivers the money to a collection account corresponding to the URL POS information, and delivers the payment command result to the VS; and
the collection account that collects the money.
The bolded limitations recited above in independent claim 7 (Similarly claims 8-12 also including SS, URL medium-B, and URL medium-S.) do not include any additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of VS, TD, URL medium, URL POS, SS, URL medium-B, and URL medium-S. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Furthermore, claims 7-12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because VS, TD, URL medium, URL POS, SS, URL medium-B, and URL medium-S are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for because VS, TD, URL medium, URL POS, SS, URL medium-B, and URL medium-S see MPEP §2106.05(d) (II) (i) discussing receiving and transmitting data over a network; for  VS, TD, URL POS, and SS see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; and for URL medium URL medium-B, and URL medium-S see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Additionally, see for VS, TD, URL medium, URL POS, SS, URL medium-B, and URL medium-S, see MPEP §21106.05(f) discussing amounting to mere instructions to apply the abstract idea on a generic computer. Therefore, the additional elements in separately or in combination do not add significantly more.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 7-12 are directed to non-statutory subject matter under 35 U.S.C. § 101.

	
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 2016/0019536 to Ortiz et al. (“Ortiz”).

7.	With regards to claims 7(similarly claims 8-11)1, Ortiz disclosed the limitations of,
the URL medium that stores the vault URL and deliver the vault URL to the URL POS or the TD (See [0309]-[0314] discussing the token vault storing tokens, the token referencing an URL, and the transmission of the token to the terminal.);
the URL POS that receives the payment request including order details from the user (See [0106] discussing the initiating or completing of a transaction with a user device.), receives the vault URL from the URL medium (See [0309]-[0314] discussing the token vault storing tokens, the token referencing an URL, and the transmission of the token to the terminal.), delivers the payment request and URL POS information to the VS corresponding to the vault URL, and delivers a payment result of the VS to the user (See [0314]-[0315] discussing the connection forwarding of the token to the server (110) through the POS system and the processing of the transaction and [0255] discussing transaction identifiers and transaction amount, etc. being added to the part of the payment token.);
the TD that connects to the VS in response to the vault URL received from the URL medium, or delivers the TD information to the VS (See [0314]-[0315] discussing the connection forwarding of the token to the server (110) through the POS system from user device.), and communicates a vault site with the VS or the user, delivers the vault URL PWD received from the user to the VS, delivers the VS's a vault URL PWD check result and the order details to the user, delivers an order confirmation received from the user to the VS (See Figs. 9 and 10, and [0253] discussing the use of a password for authentication through the user’s device.), and delivers the payment result received from the VS to the user (See [0257]-[0260] discussing the confirmation of the contents and terms of the order by the user device, application and payment processor, which then the transmits to the server for confirmation, and the path back to the device with payment results e.g., approved or denied. See also [0183] discussing the generation of a receipt for pick up.);
the VS that connects to the URL POS in response to the vault URL, receives the payment request and/or the URL POS information from the URL POS, connects to the TD in response to the vault URL (See [0314]-[0315] discussing the connection forwarding of the token to the server (110) through the POS system and the processing of the transaction and [0255] discussing transaction identifiers and transaction amount, etc. being added to the part of the payment token.), communicates the vault site and/or the TD information with the TD (See Figs. 4A-D depicting the communication paths between users device and the server.), receives the vault URL PWD from the TD, decides the vault URL PWD check result by using the vault URL and the vault URL PWD and/or the TD information, delivers the vault URL PWD check result and the order details to the TD (See Figs. 9 and 10, and [0253] discussing the use of a password for authentication through the user’s device.), receives the order confirmation from the TD, delivers a payment command to the URL vault, receive a payment command result from the URL vault, and delivers the payment result corresponding to the payment command result to the URL POS or the TD (See [0257]-[0260] discussing the confirmation of the contents and terms of the order by the user device, application and payment processor, which then the transmits to the server for confirmation, and the path back to the device with payment results e.g., approved or denied. See also [0183] discussing the generation of a receipt for pick up.);
the URL vault that receives the payment command from the VS, delivers the money to a collection account corresponding to the URL POS information, and delivers the payment command result to the VS (See [0247] discussing the path of the approved-transaction data set and the transferring of payment to merchant’s payment processor, issuers, or third party applications.); and
the collection account that collects the money (See [0182] discussing the acceptance by a bank or financial institution of the payment.).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. Ortiz.

10.	With regards to claim 122, Ortiz disclosed the limitations of,
the URL medium… that stores the vault URL… and delivers the vault URL… to the TD (See [0309]-[0314] discussing the token vault storing tokens, the token referencing an URL, and the transmission of the token to the terminal.);
the URL medium… that stores the vault URL… and delivers the vault URL… to the TD(See [0309]-[0314] discussing the token vault storing tokens, the token referencing an URL, and the transmission of the token to the terminal.);
the TD that communicates a vault site-B in response to the vault URL… received from the URL medium… with the VS or the user-B, delivers the payment request received from the user-B to the VS (See [0314]-[0315] discussing the connection forwarding of the token to the server (110) through the POS system from user device.), delivers the vault URL… from the URL medium… to the VS, and delivers a payment result received from the VS to the user-B (See [0257]-[0260] discussing the confirmation of the contents and terms of the order by the user device, application and payment processor, which then the transmits to the server for confirmation, and the path back to the device with payment results e.g., approved or denied. See also [0183] discussing the generation of a receipt for pick up.);
the VS that connects to the TD in response to the vault URL…, communicates the vault site-B with the TD (See [0314]-[0315] discussing the connection forwarding of the token to the server (110) through the POS system and the processing of the transaction and [0255] discussing transaction identifiers and transaction amount, etc. being added to the part of the payment token.), receives the payment request from the TD, receives the vault URL-S from the TD, delivers a payment command in response to the vault URL… and the vault URL… to the URL vault…, receives a payment command result from the URL vault…, and delivers the payment result corresponding to the payment command result to the TD (See [0257]-[0260] discussing the confirmation of the contents and terms of the order by the user device, application and payment processor, which then the transmits to the server for confirmation, and the path back to the device with payment results e.g., approved or denied. See also [0183] discussing the generation of a receipt for pick up.);
the URL vault… that receives the payment command from the VS, delivers the money to the collection account-S, and delivers the payment command result to the VS (See [0247] discussing the path of the approved-transaction data set and the transferring of payment to merchant’s payment processor, issuers, or third party applications.); and
the collection account-S that collects the money (See [0182] discussing the acceptance by a bank or financial institution of the payment.).
Ortiz discloses the claimed invention except for the URL medium-B, the URL medium-S, URL vault-B, and URL vault-S. It would have been obvious to one having ordinary skill in the art at the time the invention was made to separate the memory and separate locations within the memory, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Please note that in the instant application, [0022]-[0023], [0254]-[0272] applicant has not disclosed any criticality for the claimed limitations.

Response to Arguments
11.	Applicant's arguments filed 7/15/2022 as to §101 have been fully considered but they are not persuasive. 
	Applicant argues the new claims are directed to a “specific online payment system” and therefore not claiming an abstract idea under Step 2A Prong 1. Examiner disagrees. Applicant is including additional elements within their analysis. The claims are directed towards the processing of a payment, which falls within the category of certain methods of organizing human activity.
	Applicant argues the new claims are directed to preventing hacking and therefore not claiming a practical application under Step 2A Prong 2. Applicant states:

    PNG
    media_image1.png
    387
    649
    media_image1.png
    Greyscale

Examiner disagrees. Applicant’s argument that the claims amount to be practical application under Step 2A Prong 2 analysis is not persuasive because an improvement (generalization) of conventional computer technologies is not a technical solution to a technical problem. Instead the argued improvement represent improvements to the abstract idea of the certain methods of organizing human activity as discussed above. In contrast, the MPEP cite to “a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid web page” (i.e., the invention of DDR Holdings) to demonstrate an “improvement in the function of a computer or an improvement to other technology or technical field.” That is, the improvements achieved by the claimed invention appear to be directed towards improvements to business practices (i.e., to save time and effort of convenience, e.g., see above argument) and/or to commerce (i.e., lower costs maintaining the system, e.g., see above argument) rather than technical/technological improvements to those disclosed in, for example, DDR Holdings and Examples 37-42 of the 2019 PEG. Examiner notes that the specification on preventing hacking “App is highly likely to be hacked. However, the Internet sites are unlikely to be hacked.” Spec. [0171], which is a mere allegation and no reasoning or proof of this allegation is provided in the disclosure.

	Applicant argues:

    PNG
    media_image2.png
    497
    661
    media_image2.png
    Greyscale

Examiner disagrees. Applicant’s argument that the claims amount to be “significantly more” under Step 2B analysis is not persuasive because an improvement (not using an app) of conventional computer technologies is not a technical solution to a technical problem. Instead the argued improvement represent improvements to the abstract idea of the certain methods of organizing human activity as discussed above. In contrast, the MPEP cite to “a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid web page” (i.e., the invention of DDR Holdings) to demonstrate an “improvement in the function of a computer or an improvement to other technology or technical field.” That is, the improvements achieved by the claimed invention appear to be directed towards improvements to business practices (i.e., to save time and effort of convenience, e.g., see above argument) and/or to commerce (i.e., lower costs maintaining the system, e.g., see above argument) rather than technical/technological improvements to those disclosed in, for example, DDR Holdings and Examples 37-42 of the 2019 PEG. Examiner notes that the specification on preventing hacking “App is highly likely to be hacked. However, the Internet sites are unlikely to be hacked.” Spec. [0171], which is a mere allegation and no reasoning or proof of this allegation is provided in the disclosure. Examiner maintains position.

12.	Applicant's arguments filed 7/15/2022 as to §102 and §103 have been fully considered but they are not persuasive. 
Applicant argues that Ortiz does not provide technical solutions and technical advantages as provided by the present application. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Examiner notes solving the same problem is not a requirement of prior art for the purposes of §102 and §103 and that Ortiz is not limited to the Royal Bank of Canada other than that of the term of the patent, if one is granted.
Applicant makes 9 (A. 1-9) statement mainly focusing on their claim not including an app and Ortiz having an app. Examiner disagree. Firstly, the Applicant is not addressing the mapping of limitations, e.g., Ortiz’s use of tokens to store URL information. Secondly, Applicant’s interpretation is so narrow even when compared to their Spec. Finally, recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Comment 6 “The URL Medium cannot be hacked.” Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Examiner notes that the specification on preventing hacking “App is highly likely to be hacked. However, the Internet sites are unlikely to be hacked.” Spec. [0171], which is a mere allegation and no reasoning or proof of this allegation is provided in the disclosure. Comment 8 contradicts itself. However, examiner notes that a user could theoretically login on any device. 
Applicant makes 3 (B. 1-3) statements on how the “user” of claim 8 is not like the “user” of Ortiz. Examiner disagrees. Firstly, the Applicant is not addressing the mapping of limitations, e.g., Ortiz’s use of tokens to store URL information. Secondly, Applicant’s interpretation is so narrow even when compared to their Spec. Finally, recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
Applicant makes 8 (C. 1-8) statements on the TD of claim 8 versus the User device 102, and 202 of Ortiz.  Examiner disagrees. Firstly, the Applicant is not addressing the mapping of limitations, e.g., Ortiz’s use of tokens to store URL information. Secondly, Applicant’s interpretation is so narrow even when compared to their Spec. Finally, recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Examiner notes that the specification on preventing hacking “App is highly likely to be hacked. However, the Internet sites are unlikely to be hacked.” Spec. [0171], which is a mere allegation and no reasoning or proof of this allegation is provided in the disclosure. 
Applicant makes 2 (D. 1-2) statements on the SE of Fl 110 of Ortiz. Examiner disagrees. Firstly, the Applicant is not addressing the mapping of limitations, e.g., Ortiz’s use of tokens to store URL information. Secondly, Applicant’s interpretation is so narrow even when compared to their Spec. Specifically comment 2, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the server directly preforming payment) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As to Comment 1, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant makes 4 (E. 1-4) statements on the URL POS of claim 8 versus POS terminal of Ortiz. Examiner disagrees. Firstly, the Applicant is not addressing the mapping of limitations, e.g., Ortiz’s use of tokens to store URL information. Secondly, Applicant’s interpretation is so narrow even when compared to their Spec. Applicant’s comments focus on the need of the app in Ortiz for communication; however, Applicant’s claims are silent on how the communication is preformed and therefore it is within the BRI to use an App to communicate.
Applicant makes 3 (F. 1-3) statements on the VS of claim 8 versus Acquirer of Ortiz. Examiner disagrees. Firstly, the Applicant is not addressing the mapping of limitations, e.g., Ortiz’s use of tokens to store URL information. Secondly, Applicant’s interpretation is so narrow even when compared to their Spec. The acquirer is an optional component of Ortiz and was not relied upon in the rejection. Examiner maintains position.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that the “offline” and “online” language of the preamble is intended use and does not result in a structural difference. See MPEP §2111.02(II). 
        2 Examiner notes that the “offline” language of the preamble is intended use and does not result in a structural difference. See MPEP §2111.02(II).